Citation Nr: 1144065	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-05 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hepatitis C.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to October 1971. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied the claim for service connection for hepatitis C.

The Veteran testified at a hearing before personnel at the RO in October 2007, and before the undersigned Acting Veterans Law Judge in August 2008.  Transcripts from both hearings have been associated with the Veteran's VA claims folder.

In April 2009, the Board denied the appeal for service connection for bilateral hearing loss and remanded the claim for service connection for hepatitis C for further development, to include obtaining a VA medical opinion that addressed the etiology of the Veteran's hepatitis C.  Such a medical opinion was promulgated in July 2009, and all other development directed by the Board's remand appears to have been accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been accomplished.

2.  The record reflects that the Veteran's hepatitis C originated during his active service, and was not the result of his own willful misconduct.


CONCLUSION OF LAW

Service connection is warranted for the Veteran's hepatitis C.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, and for the reasons stated below, the Board finds that service connection is warranted for the Veteran's hepatitis C.  Therefore, no further discussion of the VCAA is required in this case as any deficiency has been rendered moot.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, service connection may not be granted for disability that is the result of a veteran's abuse of alcohol or drugs.  See 38 C.F.R. § 3.301(d).  Thus, even if the Veteran incurred hepatitis C through the use of illegal drugs during service, it will not be deemed in the line of duty.  Id.; see also 38 U.S.C.A. § 105(a). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  Veterans Benefit Administration (VBA) Fast Letter 98-110 (Nov. 30, 1998).  A veteran may have been exposed to hepatitis C during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  VBA Fast Letter 04-13 (June 29, 2004).  The Board points out that there was no test available to detect the presence of hepatitis C until 1989.  See VBA Fast Letter 98-110. 

In this case, the Veteran contends that he has hepatitis C that was incurred in service.  Further, the Board notes that his service treatment records confirm that he was diagnosed with hepatitis while on active duty in October 1971.  However, it was also noted that he had used heroin by smoking for the past three months.  Further, it was noted that his liver was questionably enlarged.  The type of hepatitis was not indicated during service. 

The Veteran's DD Form 214 reflects that he served in Vietnam and received the Bronze Star Medal, among other awards, and that his service occupation was light weapons infantryman.

After service, a March 1974 VA psychiatric examination revealed that the Veteran reported that his primary problem was drugs, and said he began using marijuana and heroin in Vietnam.  He reported significant post-service drug use, including heroin, and said he was particularly attracted to needles and the injection of drugs. 

Post-service medical records reflect diagnosis and treatment for hepatitis B and hepatitis C. 

At a May 2007 VA liver examination, the examiner indicated that a test for hepatitis C second generation was positive, as was the test for the hepatitis B surface antibody.  The current test for hepatitis C RNA (ribonucleic acid) by PCR (polymerase chain reaction) was greater than 700,000 IU.  The examiner diagnosed hepatitis C, and stated that the type of hepatitis the Veteran had in service was not shown, and indicated that it would be resorting to speculation to state whether the Veteran's current hepatitis C is due to the hepatitis in service.  He noted that the Veteran had reported risk factors for hepatitis including substance abuse (although the Veteran denied using injectable drugs), and blood splashes and sexual activity in Vietnam.  

The evidence reflects that the Veteran has hepatitis C infection.  Hence, the question in this case is not whether the Veteran suffers from hepatitis C, but whether his hepatitis C is related to any incident of active service.  Accordingly, the Board remanded this case in order to obtain a competent medical opinion to address this matter.

In a July 2009 medical opinion, a VA clinician summarized relevant findings in the record, as well as relevant medical treatise evidence regarding hepatitis C.  He noted that the initial diagnostic test for hepatitis C was not available until about 1990, and that the first report of hepatitis testing in this patient in 2002 showed a prior history of hepatitis B and hepatitis C.  In 2009, another hepatitis profile showed no prior history of hepatitis A.  The examiner indicated that this would lend support to the conclusion that the 1971 hepatitis being either hepatitis B or C.  He noted that on VA examination in May 2007, the Veteran had a viral load greater than 700,000, and the hepatitis B surface antibody was also positive, indicating some degree of immunity to hepatitis B due to a past infection.  He noted the Veteran's reported history of drug use during and after service, as well as the Veteran's denial of IV drug use in service, and his report that he was splashed by other soldiers' blood in combat.  

The VA examiner related his own history treating hepatitis patients in 1971, at a time when diagnostic tests for hepatitis C were not available.  He noted that medical treatise evidence showed that hepatitis C is commonly a silent process taking 20 to 40 years before it reached an end point.  He indicated that the Veteran did have an acute hepatitis in the days before doctors could separate the various types of viral hepatitis, and that at least since 2002 the Veteran has had prior hepatitis C infection, and it was possible for hepatitis C to have an indolent course over a period of 40 years.  He stated that there was no history of IV drug use until after the Veteran was treated for hepatitis in service.  Based on the foregoing, the examining physician concluded that it was at least as likely as not that the hepatitis in 1971 was an acute attack of hepatitis C, contracted through exposure to the blood of other veterans.

The Board notes that the claim was recently denied by the Appeals Management Center (AMC) on the basis of medical treatise evidence which stated, in pertinent part, that over 50 percent of hepatitis C cases were transmitted by IV drug use; that intranasal cocaine use and body piercing were also risk factors; and that the risk of sexual and maternal-neonatal transmission was low.  The AMC found that since over 50 percent of hepatitis C cases are transmitted by IV drug use, and the Veteran had a documented history of post-service drug abuse, including heroin, his claim was denied as a matter of law, essentially on the basis that the disability was not incurred in the line of duty as it was the result of the Veteran's own abuse of drugs.  

The Board acknowledges, as noted above, that the Veteran was noted as smoking heroin during service, and subsequently admitted using marijuana, as well as other drugs after service.  Further, the law mandates that no compensation shall be paid if a disability is the result of a veteran's own willful misconduct, including the abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n) , 3.301.  

Based on the foregoing, the Board concurs that if the Veteran's current hepatitis were due to his documented in-service drug abuse, then his claim would be denied as a matter of law.  However, the Board finds that such is not the case in the present appeal.  The Veteran has indicated his IV drug use did not begin until after service; i.e., he has denied in-service IV drug use.  In fact, the July 2009 VA medical opinion noted that that there was no history of IV drug use until after the Veteran had the hepatitis mentioned in service.  Moreover, the VA examiner specifically opined that the Veteran's hepatitis C was contracted through exposure to blood of other veterans.  The Board finds that the Veteran's statement that he was exposed to the blood of other veterans in combat is credible, in light of his demonstrated combat service in Vietnam.  See also 38 U.S.C.A. § 1154(b).  The Board also notes that there is no medical evidence relating the current hepatitis C to the Veteran's documented in-service use of marijuana and/or heroin.  

The Board acknowledges that the information noted by the AMC that over 50 percent of hepatitis C cases are transmitted by IV drug use may be accurate.  Nevertheless, the Board cannot deny service connection for a disability on this basis unless the facts in this particular case show that the Veteran's current disability is related to such use.  The facts of this case are such that the Board cannot find that the Veteran engaged in IV drug use until after he was already diagnosed with hepatitis during service.

Moreover, a competent VA examiner has reviewed the medical evidence and the Veteran's reported history, and opined that it is at least as likely as not that the hepatitis in 1971 was an acute attack of hepatitis C, contracted through exposure to the blood of other veterans.  This medical opinion is highly probative, and the Board attaches great weight to it.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that his hepatitis C originated during his active service, and was not the result of his own willful misconduct.  Therefore, service connection is warranted for this disability.  

ORDER

Entitlement to service connection for hepatitis C is granted, subject to the regulations governing the payment of monetary awards. 


____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


